Citation Nr: 0420265	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic dermatitis, 
currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from October 1964 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of the veteran's case 
subsequently was transferred to the St. Petersburg, Florida, 
RO, as a result of the veteran having changed his state of 
residence.

The veteran testified at a Travel Board in August 2001 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

In November 2001, the Board remanded the case to the RO for 
additional development, to include an appropriate 
examination.  The RO completed the additional development to 
the extent possible and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional comments on the veteran's behalf in June 
2004.

A December 2003 rating decision granted service connection 
for scars, back of both hands, residuals of porphyria cutanea 
tarda (PCT) secondary to Agent Orange exposure.  This 
decision does not address the veteran's skin pathology as 
concerns his PCT, since such issue has not been developed for 
appellate review, but only his skin pathology as concerns the 
other parts of his body not related to the PCT on his hands.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's chronic 
dermatitis manifested objectively without bullae, scarring, 
or milia.  There was no scleroderma-like changes on the face, 
neck, or trunk.  There was no heliotrope, no heterotrichosis, 
or brown hypermelanosis.  Both feet showed moccasin 
distribution erythema with fine white scaling and 
hyperkeratosis of plantar surfaces, with fissures at the 
heels.  

2.  Eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or which is 
exceptionally repugnant, has not been manifested or more 
nearly approximated.

3.  On and after August 30, 2002, the veteran's skin disorder 
manifests with reports of scaling on the skin of his feet, 
with itching on a daily basis, for which he uses 1% 
terbinafine topically for relief.  The veteran also reports 
small growths on his trunk.  He denies fevers, weight loss, 
or other associated systemic or nervous manifestations due to 
his skin condition.  The veteran's skin disorder manifests 
objectively with fine scaling in a moccasin-type distribution 
on the plantar aspect of the feet consistent with chronic 
tinea pedis.  The scaling extends to the interdigital web 
space and there is slight erythema.  

4  The veteran's use of a cane is not due to his skin 
condition.

5.  Dermatitis or eczema which covers more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period, 
has not been manifested or more nearly approximated.

6.  No characteristics of disfigurement of the head, face, 
or neck have been manifested.



CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for a 
skin disorder claimed as chronic dermatitis have not been 
met.  38 U.S.C.A. §§  1155, 5107(b) (West 2002); 38 C.F.R. 
§§  4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (in effect 
prior to August 30, 2002); DC 7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming arguendo the 
applicability of Pelegrini to this case, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  The Board notes the veteran's 
representative's assertion in the June 2004 comments to the 
effect that there is no record in the claim file of the 
veteran having been provided VCAA notice.  As noted below, 
such is not the case.

First, in a letter dated in June 2001, the RO informed the 
veteran of the VCAA and VA's duty to assist him with 
developing his claim.  The June 2001 letter informed the 
veteran of the evidence needed to substantiate a claim for an 
increased rating.  As to who would obtain what part of the 
evidence, the June 2001 letter informed the veteran that VA 
would obtain his VA treatment records and all private records 
he identified on the provided VA Forms 21-4142, provided he 
completed, signed, and returned, the forms to authorize VA to 
obtain the records on his behalf.  The Board notes that the 
June 2001 letter does not specifically instruct the veteran 
to provide any evidence in his possession, but it does 
instruct the veteran to send the RO the evidence it needs as 
soon as possible.  The Board finds that this reasonably puts 
the average veteran on notice that any relevant evidence in 
his or her possession should be provided to the RO.

Second, in a letter dated in December 2001, after the August 
2001 remand, the RO again notified the veteran of the VCAA.  
The letter essentially repeated the information contained in 
the June 2001 letter.

The Board finds that the letter substantially meets the 
notice requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 
2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); 
VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Third, the veteran's case has been in continued development 
since the pre-VCAA adjudication by the RO.  There is no 
evidence that the veteran has experienced any substantive 
prejudice as a result of the June 1999 rating decision, which 
was before the VCAA was enacted.  Thus, the Board finds 
harmless any VCAA deficiency which may have resulted from the 
timing of the VCAA notice.  See Conway v. Principi, 353 F.3d 
1369, 1373-74 (Fed. Cir. 2004) (the principle of non-
prejudicial error shall be taken into account when reviewing 
error under the VCAA).

As concerns the duty to assist, the RO obtained all related 
VA treatment records from the facilities identified by the 
veteran and arranged for appropriate medical examinations 
throughout the appeal period.  The veteran's representative 
notes that there appear to be no treatment records for the 
veteran's chronic dermatitis since 1998.  As directed in the 
August 2001 remand, the RO was to request any additional 
treatment records.  The claim file reflects that the RO did 
so, and there are treatment entries, though brief, which 
reflect the care provided the veteran during those visits.  
All records obtained or generated have been associated with 
the claim file.

The Board finds that VA has complied with the duty to assist 
the veteran with the development of his claim.  38 C.F.R. 
§ 3.159(c) (2003).


Factual background.

Historically, an April 1984 rating decision granted service 
connection for chronic dermatitis of the hands and feet, with 
a non-compensable evaluation.  A September 1985 rating 
decision granted a compensable evaluation of 10 percent.  A 
February 1991 rating decision increased the veteran's 
evaluation from 10 percent to 30 percent, effective February 
7, 1989.  The veteran filed his current claim for an increase 
in January 1999.  A June 1999 rating decision continued the 
veteran's 30 percent evaluation.

A February 1999 VA report of medical examination reflects 
that the veteran complained of pruritis, which he treated 
with clotrimazole 1%, decreased sensation of the fingers and 
toes, as well as a great deal of difficulty flexing his right 
great toe at the MTP joint.  Physical examination revealed 
that the veteran manifested marked tinea pedis bilaterally of 
the feet, including onychomycosis of all toenails.  The 
veteran's toenails were thickened, hypertrophied, white, and 
brittle.  The tinea was significant for dry, cracking, callus 
of the balls of the feet, as well as the heels, and there 
were multiple cracks numbering 12 on the right foot, and 11 
on the left, which bleed with ambulation.  There was marked 
erythema between all toes, extending upwards and including 
the balls of the feet down through the callus and the heels.  
The examiner observed that the difficulty and decreased range 
of motion (ROM) at the MTP joint was secondary to the callus 
formation, as well as the pain with flexion.  ROM on flexion 
was to 30 degrees, and extension was normal at 0 degrees.  
The examiner rendered a diagnosis of tinea pedis and 
onychomycosis bilaterally of the feet.

The May 1999 VA medical examination report reflects that the 
veteran reported ongoing pruritis, tenderness, and edema of 
the feet, with scaling, fissures, bleeding, and occasional 
vesicles, which was worse during the summer months.  He 
reported having seen a private dermatologist, and he was 
using 20% cream for relief.  The veteran also reported 
occasional vesicles on the dorsal aspect of the feet and 
medial legs two to three times a year.  The average course 
lasted five to seven days and began as an edematous pruritic 
area before developing into a clear filled vesicle, which 
ruptured spontaneously and bled occasionally before crusting 
over.  Physical examination revealed the veteran's nose and 
feet to be without bullae, scarring, or milia.  There was no 
scleroderma-like changes on the face, neck, or trunk.  There 
was no heliotrope, no heterotrichosis, or brown 
hypermelanosis.  Both feet showed moccasin distribution 
erythema with fine white scaling and hyperkeratosis of 
plantar surfaces, with fissures at the heels.  There was no 
exudate or weeping discharge.  The toenails were thickened 
with yellowish discoloration.  The examiner rendered a 
diagnosis of tinea pedis.

A May 1999 private dermatology report by P.S., MD, reflects 
that his examination of the veteran revealed no evidence of 
hypertrichosis or hyperpigmentation of the skin.  Examination 
of the veteran's feet and nails showed erythema with diffuse 
scale on the plantar surfaces and nail plate dystrophy.  The 
examiner also observed a small flesh colored papule beneath 
the left eye.  The examiner opined that the veteran had 
chronic fungus and onychomycosis, and recommended one of the 
then newer antifungal agents.

At the August 2001 Travel Board hearing, the veteran 
testified that his feet scaled to the point that they 
blistered and the skin came off in pieces and became very 
repugnant.  He further stated that because the dermatitis had 
gotten worse, he often needed the assistance of a cane to 
walk.  The veteran also had complaints of recent 
discoloration on his feet and ankles, and as they became more 
infected, the smell increased.

The November 2003 VA dermatology examination report reflects 
that the veteran reported scaling on the skin of his feet, 
with itching on a daily basis, for which he used castalana 
paint between the toes and 1% terbinafine topically, an anti-
fungal cream, for relief.  The veteran also reported small 
growths on his trunk, several benign growths or tumors, which 
had been removed, and fatty tumors on the posterior neck and 
right shoulder, which had been removed.  He denied fevers, 
weight loss, or other associated systemic or nervous 
manifestations due to his skin condition, and he reported 
that he used a cane because of pain in his joints and feet 
and not because of his skin condition.  Physical examination 
revealed mild to moderate fine scaling in a moccasin-type 
distribution on the plantar aspect of the feet consistent 
with chronic tinea pedis.  The scaling extended to the 
interdigital web space and there was slight erhythema.  The 
toenails were thickened and discolored, and some had mild 
distal onycholysis with subbungal debris.  There was no 
interdigital web space maceration.  

The veteran showed the examiner a few hyperpigmented macules 
on the lateral aspect of the ankles as sites of prior 
blisters.  The examiner noted no current blisters, vesicles, 
or erosion.  There were no ulcerations, crusting, or 
extensive exfoliation.  On the trunk, mostly the chest and 
abdomen, there were several small tan to grayish waxy papules 
consistent with seborrheic keratosis.  There were also a few 
1 to 3 mm flesh colored soft pedunclated papules on the chest 
and near neck, consistent with skin tags.  There were some 
well healed scars on the right posterior shoulder and 
posterior neck at sites of benign fatty tumor excisions.

The examiner rendered a diagnosis of chronic dermatitis of 
the feet.  The examiner noted that chronic dermatitis is a 
non-specific dermatologic term and may refer to an array of 
different skin conditions involving some type of 
inflammation.  The examiner observed that the term may 
possibly have been used to refer to some of the symptoms of 
the veteran's PCT before a formal diagnosis of that disorder 
was rendered.  The examiner observed that, from his review of 
the veteran's file and his examination, the most clear 
manifestation of current dermatitis was due to tinea pedis 
with onychomycosis of the feet.  The veteran had symptoms of 
scaling, slight erythema, itching, and dystrophic toenails, 
associated with that diagnosis.  The veteran had no other 
symptoms or findings on other areas of the body that met the 
conventional meaning of the non-specific term of 
"dermatitis."  The veteran's tinea pedis and onychomycosis 
were of mild to moderate severity and resulted in no 
functional impairment.  There were no associated systemic or 
nervous manifestations with the veteran's tinea pedis-
onychomycosis.

The examiner observed that he was unable to comment 
extensively as to reported blisters on the veteran's ankles.  
They may be related to the tinea pedis, but such blisters 
normally are not located on the ankles.  As for any 
association with the veteran's PCT, such normally are found 
in sun-exposed areas.  In light of there being no blisters 
present at the examination, the examiner was unable to 
comment further.  The examiner opined that the seborrheic 
keratosis was not related either to the veteran's chronic 
dermatitis or PCT but possibly a genetic tendency.  The same 
applied to the skin tags and fatty tumors: they were not 
related to the veteran's chronic dermatitis or PCT.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history, with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

The criteria for rating skin disorders changed, effective 
August 30, 2002.  The RO considered the veteran's claim under 
both criteria and determined that his disability does not 
more nearly approximate a higher evaluation under either 
criteria.  The Board finds that neither the prior nor the 
current rating criteria are more favorable or unfavorable to 
the veteran as concerns more nearly approximating an 
evaluation higher than 30 percent.  As concerns his current 
evaluation of 30 percent, however, the Board finds the prior 
criteria to be more favorable, and finds the veteran is 
fairly, reasonably, and appropriately, evaluated at 30 
percent for his chronic dermatitis.

Under the prior criteria, eczema, with exudation or constant 
itching, extensive lesions, or marked disfigurement, allows 
an evaluation of 30 percent.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant, allows 
an evaluation of 50 percent.  38 C.F.R. § 4.118, DC 7806 (in 
effect prior to August 30, 2002).

The medical evidence of record for the entire appeal period 
shows that, under the prior rating criteria, the veteran to 
have more nearly approximated an evaluation of 30 percent 
than 50 percent.  38 C.F.R. § 4.7 (2003).  The VA examination 
reports of 1999 and 2003 show the veteran's primary 
manifestation to have been reported itching and exudation.  
Though the examinations did not reveal extensive lesions or 
marked disfigurement, they did show scaling and thickened 
toenails.  Thus, the veteran is deemed to have more nearly 
approximate a 30 percent evaluation than a lower one.  Id.  A 
higher evaluation of 50 percent under the prior criteria is 
not warranted, as the medical evidence does not show the 
veteran to have ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or which is 
exceptionally repugnant.  38 C.F.R. §§ 4.7, 4.118, DC 7806 
(in effect prior to August 30, 2002).  Neither of the 
examinations, including the veteran's private dermatology 
examination, made a finding of skin coming off of the feet, 
as described by the veteran at the Travel Board hearing.  
(While the veteran does have psychiatric symptoms such are 
shown in the record to be attributable to his service-
connected psychiatric disorder, now rated as 100 percent 
disabling, and not his skin disability.)

Under the current criteria, dermatitis or eczema which covers 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, allows an 
evaluation of 30 percent.  The next higher evaluation above 
30 percent under the current criteria is 60 percent.  
38 C.F.R. § 4.118, DC 7806 (2003).  Dermatitis or eczema 
which covers more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or, where constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period, allows an evaluation of 60 percent.  
Id.

The current criteria, where applicable, also allow a skin 
disorder of the head, face, or neck, to be rated on the 
basis of disfiguring characteristics.  A skin disorder of 
the head, face, or neck, with visible or palpable tissue 
loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of disfigurement, 
allows an evaluation of 50 percent.  Id.  The 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are:  scar 5 or more inches (13 or more cm.) 
in length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo-
or hyper-pigmented in an area exceeding six square inches 
(39 sq. cm.); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id., Note (1).

The November 2003 examination report shows the veteran's skin 
disorder does not manifest on any exposed areas or on 20 to 
40 percent of his entire body.  It is restricted to his feet.  
Thus, under the current criteria, the veteran's skin disorder 
does not more nearly approximate an evaluation of 30 percent.  
The examination report also noted that there were no symptoms 
found on the veteran's head, face, or neck, which are related 
to his dermatitis.  Therefore, the veteran's disability 
picture for his skin disorder does not more nearly 
approximate an evaluation higher than 30 percent under the 
current criteria.  In fact, it more nearly approximates an 
evaluation of 10 percent than 30 percent.  38 C.F.R. §§ 4.7, 
4.118, DC 7806 (2003).

Therefore, applying the prior rating criteria to the entire 
appeal period, the veteran is appropriately evaluated at 30 
percent for his chronic dermatitis.  38 C.F.R. §§ 4.3, 4.7, 
4.118, DC 7806 (in effect prior to August 30, 2002).  By a 
preponderance of the evidence the Board finds that there is 
no basis for assigning a higher rating.


ORDER

Entitlement to an increased rating for chronic dermatitis is 
denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



